DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to preliminary amendment filed on 06/25/2020. Claims 1-29 are pending in this application. Claims 1-7 and 15-29 has been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the electric heater is at least any one of a drain pan header, a crankcase heater, and a refrigerant heater” in lines 3-4 which is unclear and renders the claim indefinite. It is unclear how can an electrical heater is a refrigerant heater. For examination purposes, the limitation has been interpreted as “the electric heater is at least any one of a drain pan header and a crankcase heater”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (2015/0075203) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Mochizuki disclose an air-conditioning unit comprising: 
a casing (see figure 4); 
a device (a compressor 1 and/or a heat exchanger 3) provided inside the casing (see figure 4); and 
an electric heater (32) provided inside the casing (see figures 4 and 7-8), wherein the device is a compressor (1) configured to compress refrigerant and/or a heat exchanger (3) configured to exchange heat between air and refrigerant (see figures 4 and 7-8), and 
an electric power consumption of the electric heater (32) is lower than or equal to 300 W (250W; abstract).
However, Mochizuki fails to disclose the refrigerant containing at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
MPEP 2143 section B). 
Regarding claim 2, Mochizuki discloses the casing has an air outlet (19a) for discharging air having passed through the heat exchanger (3) at a side in an installation state (see figure 4), and the electric power consumption of the electric heater (32) is higher than or equal to 75 W (250W; abstract).
Regarding claim 3, Mochizuki discloses the air conditioning unit further comprising: 
a single fan (7) configured to form air flow passing through the heat exchanger (3; see figure 4), 
wherein the electric power consumption of the electric heater (32) is 250W or less.
Though Mochizuki fails to explicitly disclose the claimed power of the electric heater is higher than or equal to 75 W and lower than or equal to 100 W, it would have been obvious to one having ordinary skill in the art that the claimed power consumption of the heater can be achieved through overlap of ranges since Mochizuki discloses the power of the heater is 250W or less which covers the claimed power range (see MPEP 2144.05 section I).
Regarding claim 6, Mochizuki discloses the electric heater (32) is at least any one of a drain pan heater (see figure 7-8), a crankcase heater, and a refrigerant heater.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Fukushima as applied to claim 2 above and further in view of Wakashima et al. (2011/0167848).
Regarding claim 4, Mochizuki discloses the fan (7) configured to form air flow passing through the heat exchanger (3), wherein the electric power consumption of the electric heater (32) is higher than or equal to 100 W (250W; abstract).
However, Mochizuki fails to disclose the air conditioning unit further comprising: two fans.
Wakashima teaches an air conditioning unit comprises two fans (see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Mochizuki to incorporate two fans as taught by Wakashima in order to increase convection heat transfer capacity between the air and refrigerant.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Ueno et al. (2017/0138642).
Regarding claim 1, Mochizuki disclose an air-conditioning unit comprising: 
a casing (see figure 4); 
a device (a compressor 1 and/or a heat exchanger 3) provided inside the casing (see figure 4); and 

an electric power consumption of the electric heater (32) is lower than or equal to 300 W (250W; abstract).
However, Mochizuki fails to disclose the refrigerant containing at least 1,2-difluoroethylene.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Mochizuki to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 7, Mochizuki as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0037]-[0039] and [0047], Ueno).

Claim 1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Mochizuki disclose an air-conditioning unit comprising: 
a casing (see figure 4); 
a device (a compressor 1 and/or a heat exchanger 3) provided inside the casing (see figure 4); and 
an electric heater (32) provided inside the casing (see figures 4 and 7-8), wherein the device is a compressor (1) configured to compress refrigerant and/or a heat exchanger (3) configured to exchange heat between air and refrigerant (see figures 4 and 7-8), and 
an electric power consumption of the electric heater (32) is lower than or equal to 300 W (250W; abstract).
However, Mochizuki fails to disclose the refrigerant containing at least 1,2-difluoroethylene.
Okamoto et al. (2018/0051198) teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0014], item [8], line 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Mochizuki to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 15, Mochizuki as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 16, Mochizuki as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
Though Mochizuki as modified fails to explicitly disclose the refrigerant which comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto teaches the proportion of HFO-1123 is, in a range of from 25-99.5 vol% therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed vol% range can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi et al. (2019/0063773) in view of Mochizuki and Fukushima.
Regarding claim 1, Nagahashi discloses an air-conditioning unit comprising: 
a casing (see figure 2); 
a device (a compressor 12 and/or a heat exchanger 15) provided inside the casing (see figure 2-3); and 

However, Nagahashi fails to disclose the refrigerant containing at least 1,2-difluoroethylene, an electric heater provided inside the casing, wherein an electric power consumption of the electric heater is lower than or equal to 300 W.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Mochizuki to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the air conditioning unit while lowering the global warming (GWP); (see MPEP 2143 section B).
Mochizuki teaches an air conditioning unit comprising an electric heater (32) provided inside the casing (see figure 7-8), wherein an electric power consumption of the electric heater (32) is lower than or equal to 300 W (250W; abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the air conditioning unit of Nagahashi to incorporate an electrical heater at the bottom plate as taught by Mochizuki in order to in order to suppress freezing of drain water produced by defrosting operation (paragraph [0059], Mochizuki).
Regarding claim 5, Nagahashi as modified discloses the casing (see figure 3) has an air outlet for upwardly discharging air having passed through the heat exchanger (15; see figure 3), and the electric power consumption of the electric heater is higher than or equal to 200 W (250W; abstract; Mochizuki).

Allowable Subject Matter
Claims 8-14 and 17-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 8-14 and 17-29, the prior art of record does not teaches the claimed ternary composition diagram detail of the refrigerant. Further the prior art of record does not provide a particular teaching or motivation for modifying the refrigeration cycle apparatus of Mochizuki, Nagahashi, Okamoto, Fukushima and Ueno in order to arrive the claimed invention. Thus, claims 8-14 and 17-29 are allowable. 

Double Patenting
Claims 1-29 of this application is patentably indistinct from claim 1-29 of Application No. 16/954669. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-29 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of copending Application No. 16/954669 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763
12/29/2021